DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction filed on 04/22/2021.  Claims 1-63 are pending.  Claim 1 is independent.   Claims 4-30, 32-38, and 63 have been withdrawn.
Election/Restrictions
Applicant’s election of Species AA (delivery of the injectable filler via the cannular syringe into a region adjacent soft tissue contour deformity) in the reply filed on 04/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-30, 32-38, and 63 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 31, and 39-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 31, 39-48, 51, 53, and 60-62 repeatedly claims the step(s) of “configuring” structure(s).  The term “configuring” is defined as “to arrange or organize” by Dictionary.com.  It is unclear if applicant is intending for the scope of the claim to be a method of use or a method of manufacturing.  Furthermore, it is unclear if applicant intends for the “configuring” language of claims 1-3, 31, 39-48, 51, 53, and 60-62 to be an active configuring step by the user.  Because it is examiner’s best understanding that the “configuring” step(s) occurs/occur during a manufacturing process for each individual part prior to the assembly and use of the device, examiner treats the term “configuring” as merely stating a use of the individual parts with no steps on how the configuring process occurs (“[U]se without any active, positive steps delimiting how this use is actually practice”.  Ex parte Erlich, 3 USPQ2d 1011).  See MPEP 2173.05(q).  For instance, applicant has not provided any method steps for how the user should “configure” the handpiece with a drive component to removably couple to a housing or how the user should “configure” the scalpet assembly to be removably coupled to the housing and the drive component to harvest dermal plugs from a donor site via fractional resection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3257884 A	BEST MERLE L et al.  discloses a skin mincing apparatus.
US 20040230215 A1	Eriksson, Elof et al. discloses a method and apparatus for processing dermal tissue.
US 20060271070 A1	Eriksson; Elof et al. discloses a method and apparatus for processing dermal tissue.
US 20050234485 A1	Seegert, Charles et al. discloses skin grafting devices and methods.
US 3613242 A	HILL CHARLES C et al. dsicloses a skin graft cutter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771